—Order unanimously *1050reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Plaintiffs failed to raise a question of fact whether defendant had actual or constructive notice of a hazardous condition on the marble steps where plaintiff Robert Hooker fell. "[A] 'general awareness’ that a dangerous condition may be present is legally insufficient to constitute notice of the particular condition that caused plaintiff’s fall” (Piacquadio v Recine Realty Corp., 84 NY2d 967, 969, quoting Gordon v American Museum of Natural History, 67 NY2d 836, 838). Thus, Supreme Court erred in denying defendant’s summary judgment motion. (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Fallon, Wesley and Davis, JJ.